

116 S3820 IS: Open Technology Fund Authorization Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3820IN THE SENATE OF THE UNITED STATESMay 21, 2020Mrs. Blackburn (for herself, Mr. Menendez, Mr. Scott of Florida, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo amend the United States International Broadcasting Act of 1994 to authorize the Open Technology Fund of the United States Agency for Global Media, and for other purposes.1.Short titleThis Act may be cited as the Open Technology Fund Authorization Act.2.FindingsCongress finds the following:(1)The political, economic, and social benefits of the internet are important to advancing democracy and freedom throughout the world.(2)Authoritarian governments are investing billions of dollars each year to create, maintain, and expand repressive internet censorship and surveillance systems to limit free association, control access to information, and prevent citizens from exercising their rights to free speech.(3)Over 2/3 of the world’s population live in countries in which the internet is restricted. Governments shut down the internet more than 200 times every year.(4)Internet censorship and surveillance technology is rapidly being exported around the world, particularly by the Government of the People’s Republic of China, enabling widespread abuses by authoritarian governments.3.Sense of CongressIt is the sense of Congress that it is in the interest of the United States—(1)to promote global internet freedom by countering internet censorship and repressive surveillance;(2)to protect the internet as a platform for—(A)the free exchange of ideas;(B)the promotion of human rights and democracy; and (C)the advancement of a free press; and (3)to support efforts that prevent the deliberate misuse of the internet to repress individuals from exercising their rights to free speech and association, including countering the use of such technologies by authoritarian regimes.4.Establishment of the Open Technology Fund(a)In generalThe United States International Broadcasting Act of 1994 (22 U.S.C. 6201 et seq.) is amended by inserting after section 309 the following:309A.Open Technology Fund(a)Authority(1)EstablishmentThere is established a grantee entity, to be known as the Open Technology Fund, which shall carry out this section.(2)In generalGrants authorized under section 305 shall be available to award annual grants to the Open Technology fund for the purpose of—(A)promoting, consistent with United States law, unrestricted access to uncensored sources of information via the internet; and(B)enabling journalists, including journalists employed by or affiliated with the Voice of America, Radio Free Europe/Radio Liberty, Radio Free Asia, the Middle East Broadcasting Networks, the Office of Cuba Broadcasting, or any entity funded by or partnering with the United States Agency for Global Media to create and disseminate news and information consistent with the purposes, standards, and principles specified in sections 302 and 303.(b)Use of grant fundsThe Open Technology Fund shall use grant funds received pursuant to subsection (a)(2)—(1)to advance freedom of the press and unrestricted access to the internet in repressive environments oversees;(2)to research, develop, implement, and maintain—(A)technologies that circumvent techniques used by authoritarian governments, nonstate actors, and others to block or censor access to the internet, including circumvention tools that bypass internet blocking, filtering, and other censorship techniques used to limit or block legitimate access to content and information; and(B)secure communication tools and other forms of privacy and security technology that facilitate the creation and distribution of news and enable audiences to access media content on censored websites;(3)to advance internet freedom by supporting private and public sector research, development, implementation, and maintenance of technologies that provide secure and uncensored access to the internet to counter attempts by authoritarian governments, nonstate actors, and others to improperly restrict freedom online;(4)to research and analyze emerging technical threats and develop innovative solutions through collaboration with the private and public sectors to maintain the technological advantage of the United States Government over authoritarian governments, nonstate actors, and others;(5)to develop, acquire, and distribute requisite internet freedom technologies and techniques for the United States Agency for Global Media, in accordance with paragraph (2), and digital security interventions, to fully enable the creation and distribution of digital content between and to all users and regional audiences;(6)to prioritize programs for countries, the governments of which restrict freedom of expression on the internet, that are important to the national interest of the United States in accordance with section 7050(b)(2)(C) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020 (division G of Public Law 116–94); and(7)to carry out any other effort consistent with the purposes of this Act or press freedom overseas if requested or approved by the United States Agency for Global Media.(c)MethodologyIn carrying out subsection (b), the Open Technology Fund shall—(1)(A)support fully open-source tools, code, and components, to the extent practicable, to ensure such supported tools and technologies are as secure, transparent, and accessible as possible; and (B)require that any such tools, components, code, or technology supported by the Open Technology Fund remain fully open-source, to the extent practicable;(2)support technologies that undergo comprehensive security audits to ensure that such technologies are secure and have not been compromised in a manner detrimental to the interests of the United States or to individuals or organizations benefitting from programs supported by the Open Technology Fund;(3)review and periodically update, as necessary, security auditing procedures used by the Open Technology Fund to reflect current industry security standards;(4)establish safeguards to mitigate the use of such supported technologies for illicit purposes;(5)solicit project proposals through an open, transparent, and competitive application process to attract innovative applications and reduce barriers to entry;(6)(A)seek input from technical, regional, and subject matter experts from a wide range of relevant disciplines; and(B)to review, provide feedback, and evaluate proposals to ensure that the most competitive projects are funded;(7)implement an independent review process, through which proposals are reviewed by such experts to ensure the highest degree of technical review and due diligence;(8)maximize cooperation with the public and private sectors, foreign allies, and partner countries to maximize efficiencies and eliminate duplication of efforts; and(9)utilize any other methodology approved by the United States Agency for Global Media in furtherance of the mission of the Open Technology Fund.(d)Grant agreementAny grant agreement with, or grants made to, the Open Technology Fund under this section shall be subject to the following limitations and restrictions:(1)The headquarters of the Open Technology Fund and its senior administrative and managerial staff shall be located in a location which ensures economy, operational effectiveness, and accountability to the United States Agency for Global Media.(2)Grants awarded under this section shall be made pursuant to a grant agreement requiring that—(A)grant funds are only used on activities consistent with this section; and (B)failure to comply with such requirement shall result in termination of the grant without further fiscal obligation to the United States.(3)Each grant agreement under this section shall require that each contract entered into by the Open Technology Fund specify that all obligations are assumed by the grantee and not by the United States Government.(4)Each grant agreement under this section shall require that any lease agreements entered into by the Open Technology Fund shall be, to the maximum extent possible, assignable to the United States Government.(5)Administrative and managerial costs for operation of the Open Technology Fund—(A)should be kept to a minimum; and(B)to the maximum extent feasible, should not exceed the costs that would have been incurred if the Open Technology Fund had been operated as a Federal entity rather than as a grantee.(6)Grant funds may not be used for any activity whose purpose is influencing the passage or defeat of legislation considered by Congress.(e)Relationship to the United States Agency for Global Media(1)In generalThe Open Technology Fund shall be subject to the oversight and governance by the United States Agency for Global Media in accordance with section 305.(2)AssistanceThe United States Agency for Global Media, its broadcast entities, and the Open Technology Fund should render such assistance to each other as may be necessary to carry out the purposes of this section or any other provision under this Act.(3)Not a Federal agency or instrumentalityNothing in this section may be construed to make the Open Technology Fund an agency or instrumentality of the Federal Government.(4)DetaileesEmployees of a grantee of the United States Agency for Global Media may be detailed to the Agency, in accordance with the Intergovernmental Personnel Act of 1970 (42 U.S.C. 4701 et seq.) and Federal employees may be detailed to a grantee of the United States Agency for Global Media, in accordance with such Act.(f)Relationship to other United States Government-Funded internet freedom programsThe United States Agency for Global Media shall ensure that internet freedom research and development projects of the Open Technology Fund are de­con­flict­ed with internet freedom programs of the Department of State and other relevant United States Government departments. Agencies should still share information and best practices relating to the implementation of subsections (b) and (c).(g)Reporting requirements(1)Annual reportThe Open Technology Fund shall highlight, in its annual report, internet freedom activities, including a comprehensive assessment of the Open Technology Fund’s activities relating to the implementation of subsections (b) and (c), which shall include—(A)an assessment of the current state of global internet freedom, including—(i)trends in censorship and surveillance technologies and internet shutdowns; and(ii)the threats such pose to journalists, citizens, and human rights and civil society organizations; and(B)a description of the technology projects supported by the Open Technology Fund and the associated impact of such projects in the most recently completed year, including—(i)the countries and regions in which such technologies were deployed; (ii)any associated metrics indicating audience usage of such technologies; and(iii)future-year technology project initiatives.(2)Assessment of the effectiveness of the Open Technology FundNot later than 2 years after the date of the enactment of this section, the Inspector General of the Department of State and the Foreign Service shall submit a report to the appropriate congressional committees that indicates—(A)whether the Open Technology Fund is—(i)technically sound;(ii)cost effective; and(iii)satisfying the requirements under this section; and(B)the extent to which the interests of the United States are being served by maintaining the work of the Open Technology Fund.(h)Audit authorities(1)In generalFinancial transactions of the Open Technology Fund that relate to functions carried out under this section may be audited by the Government Accountability Office in accordance with such principles and procedures and under such rules and regulations as may be prescribed by the Comptroller General of the United States. Any such audit shall be conducted at the place or places at which accounts of the Open Technology Fund are normally kept.(2)Access by GAOThe Government Accountability Office shall have access to all books, accounts, records, reports, files, papers, and property belonging to or in use by the Open Technology Fund pertaining to financial transactions as may be necessary to facilitate an audit. The Government Accountability Office shall be afforded full facilities for verifying transactions with any assets held by depositories, fiscal agents, and custodians. All such books, accounts, records, reports, files, papers, and property of the Open Technology Fund shall remain in the possession and custody of the Open Technology Fund.(3)Exercise of authoritiesNotwithstanding any other provision of law, the Inspector General of the Department of State and the Foreign Service is authorized to exercise the authorities of the Inspector General Act of 1978 with respect to the Open Technology Fund..(b)Conforming amendmentsThe United States International Broadcasting Act of 1994 is amended—(1)in section 304(d) (22 U.S.C. 6203(d)), by inserting the Open Technology Fund, before the Middle East Broadcasting Networks;(2)in sections 305(a)(20) and 310(c) (22 U.S.C. 6204(a)(20) and 6209(c)), by inserting the Open Technology Fund, before or the Middle East Broadcasting Networks each place such term appears; and(3)in section 310 (22 U.S.C. 6209), by inserting the Open Technology Fund, before and the Middle East Broadcasting Networks each place such term appears.(c)Authorization of appropriationsThere is authorized to be appropriated for the Open Technology Fund, which shall be used to carry out section 309A of the United States International Broadcasting Act of 1994, as added by subsection (a)—(1)$20,000,000 for fiscal year 2021; and (2)$25,000,000 for fiscal year 2022. 